[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 95-2373

                     VINCENT F. ZARRILLI,

                    Plaintiff, Appellant,

                              v.

               WILLIAM WELD, GOVERNOR, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. William G. Young, U.S. District Judge]                                                                

                                         

                            Before

                   Selya, Boudin and Lynch,
                       Circuit Judges.                                                 

                                         

Vincent F. Zarrilli on brief pro se.                               
Donald K. Stern, United States  Attorney, George B. Henderson, II,                                                                             
Assistant United States Attorney, Scott Harshbarger, Attorney General,                                                           
and Rosemary Gale,  Assistant Attorney General, on  brief for appellee                         
Governor William Weld.
Merita  A.   Hopkins,  Corporation   Counsel,  and   Elizabeth  R.                                                                              
O'Donnell,  Assistant  Corporation   Counsel,  City   of  Boston   Law                 
Department, on brief  for appellees  City of Boston,  Mayor Thomas  M.
Menino,   Commissioner   Paul  Evans,   Commissioner   Martin  Pierce,
Commissioner  Joseph  Casazza,  Former  Commissioner  Lawrence  Dwyer,
Former  Mayor   Raymond  L.  Flynn,  and   the  Boston  Transportation
Department.
                                         
                        APRIL 2, 1997

                                         
          Per  Curiam.   Pro  se  appellant  Vincent Zarrilli                                 

appeals from  the district court's grant  of summary judgment

for various state and federal defendants and  from its denial

of  his  motion  to  reconsider.1    The  primary  thrust  of                                            1

Zarrilli's  suit was  that  the defendants  had violated  the

National Environmental Policy Act of 1969 (NEPA), 42 U.S.C.  

4331 et seq.,  and pertinent regulations by  not studying his

proposal for a bypass bridge around Boston as an  alternative

to depressing  the Central  Artery.   Among other  things, he

sought  an order  halting  Artery construction  and directing

detailed review of his proposal.  After careful review of the

record,  we affirm essentially  for the reasons  given by the

district  court  in  its  well  reasoned  decisions  granting

summary judgment.  We add only the following comments.  

                                                    

   1The   district   court  granted   summary   judgment  for               1
defendants on  Zarrilli's original  complaint in Zarrilli  v.                                                                     
Weld, 875 F.  Supp. 68 (D. Mass. 1995).   Among other things,                
the  court  ruled  that  certain of  Zarrilli's  claims  were
untimely and it dismissed state  agencies from the suit under
the Eleventh Amendment.  The court granted  Zarrilli leave to
amend his complaint  to state any  timely claims against  the
remaining  defendants.    Zarrilli  then   filed  an  amended
complaint.  In  an unpublished order dated  October 25, 1995,
the   court  granted  the   defendants'  motion  for  summary
judgment, dismissing the amended complaint on the ground that
the complaint did  not state  a claim for  relief and  stated
untimely claims.   The  court subsequently  denied Zarrilli's
motion to reconsider.

          The  amended  complaint asserted  only  one federal

claim  against  the  state  defendants.2   Zarrilli  has  not                                                   2

challenged the district court's ruling limiting his 42 U.S.C.

  1983 claims against the state defendants to claims  arising

after August 12,  1991.  See Zarrilli  v. Weld, 875  F. Supp.                                                          

68, 72 (D.  Mass. 1995).   Four of  the Environmental  Impact

Statements  listed  by Zarrilli  in  Count 1  of  the amended

complaint were published subsequent to August 12,  1991.  But

Zarrilli makes no mention  of these statements on appeal  and

thus  would appear to have  abandoned these claims.   None of

the  other allegations  in  the amended  complaint forms  the

basis for  a timely  complaint against the  state defendants.

At bottom, Zarrilli objected to the defendants' assessment of

his Bypass proposal as of November 1990 or earlier, a clearly

barred  claim.   His  reassertion of  that  claim in  letters

written to  state  defendants within  the limitations  period

does not make the claim timely.3                                               3

          Nor  has Zarrilli  challenged the  district court's

application of  the six-year limitations period  set forth in

                                                    

   2Zarrilli  also brought pendent  state law  claims against               2
the state  defendants, but  has not  pressed those claims  on
appeal.   In addition, he  alleged that the  state defendants
had  violated his  rights by  not publishing  a draft  of the
November  1990  Final Environmental  Impact Statement/Report,
but now concedes that they had no obligation to do so.

   3We  do  not  consider  his  claim  that  the  defendants'               3
fraudulent  concealment of  material  information tolled  the
limitations  period,  which  is  the subject  of  a  separate
appeal.

                             -3-

28  U.S.C.    2401(a)  for civil  actions against  the United

States, which  would only  bar claims that  accrued prior  to

August of 1988.  Indeed, the federal defendants have conceded

that the amended  complaint stated non-barred  claims against

them.   Zarrilli  asserted  that the  defendants should  have

published  a Supplemental  Environmental Impact  Statement on

his Bypass proposal as part of the 1990-91 Final Supplemental

Environmental   Impact   Statement/Report.     However,  even

assuming that  defendants had  an obligation to  evaluate his

Bypass  proposal, Zarrilli  has not  shown that,  in relevant

respects,   his   proposal    contained   "significant    new

circumstances or information"  about the environmental impact

of the Artery project or that it was a reasonable alternative

to the Central Artery  project.  Consequently, defendants had

no  obligation   to  give  the  proposal   any  more  serious

consideration   than   they   did.      See   40   C.F.R.                                                           

1502.9(c)(1)(ii)  (an  agency  must  prepare  a  supplemental

environmental  impact statement if there are "significant new

circumstances  or  information   relevant  to   environmental

concerns and bearing on the proposed action or its impacts");

Forty Most Asked Questions Concerning CEQ's NEPA Regulations,

46 Fed. Reg. 18026,  # 29b (1981) (requiring the  issuance of

supplemental or draft  supplemental environmental  statements

on new alternatives which are "reasonable").

                             -4-

          Zarrilli made several other complaints as well.  He

asserted  that the  1990-91 Final  Supplemental Environmental

Impact  Statement/Report was  inadequate  because it  did not

contain a "worst  case analysis."   But such  an analysis  is

only  required   when  there   are  gaps  in   the  available

information, and Zarrilli has shown no such uncertainty here.

Zarrilli   argued   that  the   1990-91   Final  Supplemental

Environmental   Impact   Statement/Report  violated   federal

regulations because  it was  not specific  enough.   But  the

applicable regulations  do not require  agencies to  evaluate

all   comments  exhaustively.     Another  acceptable  agency

response is the one the defendants chose to make -- providing

valid reasons  for why Zarrilli's proposal did  not warrant a

detailed  response.   Finally, Zarrilli  complained that  the

defendants failed to publish his full proposal in the 1990-91

Final Supplemental Environmental  Impact Statement/Report  in

violation of NEPA Reg.   1503.4(b).   However, the regulation

explicitly  permits  summaries  of  exceptionally  voluminous

comments, and Zarrilli's proposal  certainly falls into  this

category.

          Affirmed.                              

                             -5-